Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments present in the response filed December 14, 2020 were found persuasive. The recited prior art fails to fairly suggest a dispensing unit with a control system configured to received instructions from a cloud system, wherein the instruction is based on at least in part on data that includes measurements of one or more target solution characteristics from a sensor, and the instruction comprises specifications on solution preparation corresponding to the target solution characteristics.  As discussed by applicant, Aouad, and Bylsma fail to teach communicating sensor measurements to a cloud, and Deo teaches sensors for measuring target solution characteristics such as temperature, the sensors do not communicate data back to a cloud system, for generating instructions for the solution preparation based on the data. Ochoa teaches a cloud based system configured to receive data and provide instructions for a solution preparation, but the data do not result for measurements of one or more target solution characteristics from a sensor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741